EXHIBIT 10.21

FOURTH AMENDMENT

TO

ALLERGAN, INC.

SAVINGS AND INVESTMENT PLAN

(RESTATED 2008)

The ALLERGAN, INC. SAVINGS AND INVESTMENT PLAN (the “Plan”) is hereby amended
effective as of January 1, 2008 as follows:

 

1. Section 5.4 of the Plan is hereby amended by adding the following subsection
(e) thereto:

(e)    Notwithstanding anything to the contrary in this Section 5.4, the Company
(i) shall contribute and allocate a supplemental Retirement Contribution for the
2008 Plan Year for each Retirement Account Participant who (A) received a
contribution pursuant to paragraph (a) above for the 2008 Plan Year and (B) was
not a Highly Compensated Employee during the 2008 Plan Year and (ii) may, in its
discretion (which discretion may be exercised by the Global Investments &
Benefits Subcommittee (the “GIBS”), subject to the limitations set forth in the
GIBS charter adopted effective as of September 8, 2008), contribute and allocate
a supplemental Retirement Contribution for each Plan Year commencing with the
2009 Plan Year for each Retirement Account Participant who (A) received a
contribution pursuant to paragraph (a) above for the applicable Plan Year and
(B) was not a Highly Compensated Employee during such Plan Year. Any
supplemental contributions made pursuant to this paragraph (e) shall be equal to
the minimum amount necessary to satisfy the requirements set forth in Treasury
regulation section 1.401(a)(4)-8(b)(1)(vi).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Allergan, Inc. hereby executes this Fourth Amendment to the
Allergan, Inc. Savings and Investment Plan (Restated 2008) on this 12th day of
October, 2009.

 

        By:       /s/ Dianne Dyer-Bruggeman   Dianne Dyer-Bruggeman   Executive
Vice President, Human Resources